DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.  Claims 1, 2, 6, 9, 13, 14, 17, and 20 have been amended and claim 21 has been added.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/07/2021 has been entered and considered by the examiner.  

Claim Objections
Amendments to the claims were received on 1/19/2022. These claims were entered by the examiner and the claim objections for claims are withdrawn.

Response to Arguments
Applicant’s arguments filed on 1/19/2022 regarding rejection of claims 1-20 have been fully considered but they are not persuasive.  Furthermore, based on Applicant’s amendments, new 35 U.S.C. 112(b) rejections are added, as explained below in the 112(b) rejection.

Claim Rejections - 35 U.S.C. §102.
Regarding claim 1, Applicant argued "Malkamaki et al does not explicitly disclose "stray RLC SDU" which is defined as being associated with a RLC sequence number of Page 8 of Reply).
Examiner respectfully disagrees.  As noted below in the 112(b) rejection, the claims are indefinite as the wording is confusing and the specification does not provide support to Applicant’s argued interpretation.  As stated in the prior Office action, Malkamaki teaches “an adaptation layer status report could use PDCP sequence numbers (SN). The adaptation layer status report could then report successfully delivered and/or missing PDCP PDUs”, which shows that the PDCP would have a sequence number which could be used to track stray packets and the PDCP PDU would be the same as the  RLC SDU based on how SDUs and PDUs are known in the art. Given the interpretation based on the support provided , Malkamaki teaches identifying a stray RLC SDU destined for a user equipment (UE), associated with a sequence number.
Applicant further argued " To be even more clear, based on "transmit a new RLC control PDU as the RLC PDU to the second IAB node to indicate that the stray RLC SDU will not be transmitted further and is used to be treated as an acknowledged RLC SDU" as stated in claim 2, it can be known that the first IAB node would inform the second IAB node the existence of stray RLC SDU” (Page 8 of Reply).
Examiner respectfully disagrees.  As stated in the prior Office action, Malkamaki teaches “the adaptation layer status report identifies missing PDUs which are being re-routed due to a break in the old path which the second IAB node would be in the old Page 4 of prior Office action). Malkamaki further teaches “an IAB node in an intermediate hop performs a handover, PDCP may not trigger a status report. The proposed adaptation layer status report may provide a technique of forwarding DL data, for example, in requesting adaptation layer retransmission/re-routing” (Para. 0037), “FIG. 3a illustrates IAB node (2 b) handing over from parent node IAB node (1 a) to IAB node (1 b), necessitating data transfer from (1 a) to (1 b). The benefit of this solution is an increased reliability of data delivery” (Para. 0039), and “the trigger may be a radio link control status report indicating that an RLC ARQ retransmission procedure of an individual hop was unsuccessful, for example, the maximum number of transmissions was reached” (Paras. 0042-0043), which shows that if a packet is not successfully received, i.e. stray, it would cause a handover event, which would cause a handover command to be sent to the source/second IAB node. Malkamaki teaches transmitting an RLC protocol data unit (PDU) to the second IAB node to inform the second IAB node of the stray RLC SDU  by sending the handover command to the second IAB node.
Regarding claims 2 and 14, Applicant argued " Malkamaki reference does not anticipate claim 2 with regard to ‘...transmit a new RLC PDU to the second IAB node to indicate that the stray RLC SDU will not be transmitted further and is to be treated as an acknowledged RLC SDU...’” (Page 10 of Reply).
Examiner respectfully disagrees.  As stated above, Malkamaki teaches “the adaptation layer status report identifies missing PDUs which are being re-routed due to a break in the old path which the second IAB node would be in the old path and may not be in the new path” (Page 4 of prior Office action). Malkamaki further teaches “an IAB Para. 0037), “FIG. 3a illustrates IAB node (2 b) handing over from parent node IAB node (1 a) to IAB node (1 b), necessitating data transfer from (1 a) to (1 b). The benefit of this solution is an increased reliability of data delivery” (Para. 0039), and “the trigger may be a radio link control status report indicating that an RLC ARQ retransmission procedure of an individual hop was unsuccessful, for example, the maximum number of transmissions was reached” (Paras. 0042-0043), which shows that if a packet is not successfully received, i.e. stray, it would cause a handover event, which would cause a handover command to be sent to the source/second IAB node. Malkamaki teaches transmitting an RLC protocol data unit (PDU) to the second IAB node to inform the second IAB node of the stray RLC SDU  by sending the handover command to the second IAB node.
Thus, Malkamaki teaches Applicant’s argued claim limitations.

35 USC 112 CLAIM REJECTIONS
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



7.	Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
RLC sequence number”.  Therefore, it is not clear to the Examiner if the sequence number is added by the RLC layer or if the sequence number is within the SDU when it comes into the RLC layer.  As is well-known in the art, when data comes into a layer from an upper layer, it is considered an SDU of that layer, i.e. PDCP SDU or RLC SDU. That layer then appends header information within that layer to then become a PDU of that layer, i.e. PDCP PDU or RLC PDU.  This is exemplified in CN102761921 (submitted by Applicant in an IDS but not used for the rejection), where it states “the data sent to mobile radio station enter PDCP layer from upper layer (such as IP layer) and become PDCP SDU (Service Data Unit: service data unit), are then become PDCP PDU (Protocol Data Unit: protocol Data Unit) by additional header information (sequence number etc. of PDCP layer)”.  Therefore, when a sequence number is associated with an SDU, it would be the sequence number appended by a higher layer rather than the sequence number appended to create a PDU.  Applicant appears to be arguing that the RLC sequence number in the amended claim is the sequence number appended to the SDU in the RLC layer but it should recite that the RLC sequence number is associated with the PDU rather than the SDU.  Furthermore, Applicant’s published application at paras. 0010, 0011, 0041, and Fig. 7 state “identifying a stray RLC SDU destined for the UE, associated with a sequence number”, para. 0035 states “transmission of some RLC SDU being unnecessary means these RLC SDU are associated with a sequence number (SN) but not acknowledged (ACKed) by a receiving entity”, para. 0042 states “the Tx entity records a correspondence (or mapping relationship) between the UE specific ID and a sequence 
For purposes of examination, Examiner interprets the claims to read “identifying a stray RLC SDU destined for a user equipment (UE), associated with a RLC sequence number where the sequence number was appended at a higher layer”.  
Dependent claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 8, 10, 11, 13-16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malkamaki et al (US 2020/0015147 A1).
Regarding claims 1 and 13, Malkamaki teaches a radio link control (RLC) service data unit (SDU) transmission method/IAB (integrated access and backhaul) node used by a first integrated access and backhaul (IAB) node (Abstract), the method comprising:
a transmitter; a receiver; and a processor coupled to the transmitter and the receiver and configured to (Fig. 8; Para. 0055; i.e. the transceiver reads on the transmitter and receiver and Fig. 8 also shows the processor):
receiving a control signal from an IAB donor node (Figs. 3-5; Paras. 0020-0025; i.e. the adaptation layer status report reads on the control signal and it is generated by one of the nodes and forwarded up the path to the donor node which then sends it back down the path to provide the IAB nodes on re-route/re-transmission information);
Figs. 3-5; Paras. 0020-0025 and 0030-0036; an adaptation layer status report could use PDCP sequence numbers (SN). The adaptation layer status report could then report successfully delivered and/or missing PDCP PDUs; i.e. the adaptation layer status report identifies missing PDUs which would read on stray RLC SDU and a sequence number is used to identify them); and
transmitting an RLC protocol data unit (PDU) to the second IAB node to inform the second IAB node of the stray RLC SDU (Figs. 3-5; Paras. 0020-0025 and 0030-0036; i.e. the adaptation layer status report identifies missing PDUs which are being re-routed due to a break in the old path which the second IAB node would be in the old path and may not be in the new path). 
Regarding claim 2, Malkamaki teaches the limitations of the previous claims.  Malkamaki further teaches wherein transmitting the RLC PDU to the second IAB node to inform the second IAB node of the stray RLC SDU comprising: transmit a new RLC control PDU as the RLC PDU to the second IAB node to indicate that the stray RLC SDU will not be transmitted further and is to be treated as an acknowledged RLC SDU; and skipping a transmission of the stray RLC SDU (Figs. 3-5; Paras. 0020-0025 and 0030-0036; an IAB node in an intermediate hop performs a handover, PDCP may not trigger a status report. The proposed adaptation layer status report may provide a technique of forwarding DL data, for example, in requesting adaptation layer retransmission/re-routing; FIG. 3a illustrates IAB node (2 b) handing over from parent node IAB node (1 a) to IAB node (1 b), necessitating data transfer from (1 a) to (1 b). The benefit of this solution is an increased reliability of data delivery; and the trigger may be a radio link control status report indicating that an RLC ARQ retransmission procedure of an individual hop was unsuccessful, for example, the maximum number of transmissions was reached; i.e. if a packet is not successfully received, i.e. stray, it would cause a handover event, which would cause a handover command to be sent to the source/second IAB node. The adaptation layer status report identifies missing PDUs which are being re-routed due to a break in the old path which the second IAB node would be in the old path so the PDU wouldn’t be re-transmitted, which would be the same as being skipped. When a PDU is acknowledged, it is not retransmitted so with not being retransmitted, it would be treated as being acknowledged. The adaptation layer status report identifies missing PDUs which would read on indicating a stray RLC SDU and it would read on being a control PDU since it is not transmitting actual data being requested by the UE).  
Regarding claims 3 and 16, Malkamaki teaches the limitations of the previous claims.  Malkamaki further teaches wherein the RLC PDU is a dummy RLC PDU which is sent instead of the stray RLC SDU (Figs. 3-5; Paras. 0020-0025 and 0030-0036; i.e. The adaptation layer status report would read on being a dummy PDU since it isn’t transmitting actual data being requested by the UE).  
Regarding claim 4, Malkamaki teaches the limitations of the previous claims.  Malkamaki further teaches wherein identifying a stray RLC SDU destined for the UE, associated with a sequence number, and not acknowledged by the second IAB node in Figs. 3-5; Para. 0031; an adaptation layer header may contain one or more of a UE ID, UE specific bearer ID, or a combined UE bearer ID indicating both the corresponding UE and the bearer).  
Regarding claim 5, Malkamaki teaches the limitations of the previous claims.  Malkamaki further teaches wherein the first IAB node comprises an adaptation layer and an RLC transmitter (Tx) entity as the adaptation layer transfers an RLC SDU to the RLC Tx entity by indicating a UE specific ID of the RLC SDU to the RLC Tx entity, and the Tx entity records a correspondence between the UE specific ID and a sequence number (SN) when the RLC SDU is associated with the SN (Fig. 1; Para. 0031; an adaptation layer header may contain one or more of a UE ID, UE specific bearer ID, or a combined UE bearer ID indicating both the corresponding UE and the bearer . In addition, multiple UEs adaptation layer status reports could be optionally combined together, and/or multiplexed to the same IAB bearer/RLC channel. In some embodiments, an adaptation layer status report could use PDCP sequence numbers (SN). The adaptation layer status report could then report successfully delivered and/or missing PDCP PDUs, alleviating the need for an adaptation layer to have its own SNs).  
Regarding claims 8 and 19, Malkamaki teaches the limitations of the previous claims.  Malkamaki further teaches wherein the dummy RLC PDU has the same SN as the stray RLC SDU (Para. 0029; alternative solution to the data forwarding issue is to forward the actual data, for example, returning the undelivered adaptation layer PDUs; i.e. if the actual data is forwarded, the SN and data would be the same).  
Regarding claim 10, Malkamaki teaches the limitations of the previous claims.  Malkamaki further teaches wherein the control signal received from the IAB donor node is used to change from a first routing path, passing through the first IAB node, the second IAB node, and the UE, to a second routing path (Figs. 3A and 3B; Paras. 0007 and 0033-0036; the adaptation layer may buffer the adaptation layer PDUs, for the purpose of possible retransmission when an adaptation layer status report indicating unsuccessful delivery is received. The adaptation layer PDUs may be buffered at every IAB node along the data path until an e2e adaptation layer status report is received; i.e. the status report indicates the PDUs which were unsuccessfully received and the new path needed to be taken).  
Regarding claim 11, Malkamaki teaches the limitations of the previous claims.  Malkamaki further teaches wherein the changing from the first routing path, passing through the first IAB node, the second IAB node, and the UE, to the second routing path occurs during a handover procedure of the UE or during a change of a backhaul topology which comprises the IAB donor node, the first IAB node, and the second IAB node (Figs. 3A and 3B; Paras. 0007 and 0033-0036; While the connection is ongoing, for instance, during a disturbance such as blockage, IAB node (2 b) may perform a handover and may connect to IAB node (1 b). After the handover, the DL data, which has already reached IAB node (1 a), but not IAB node (2 b) yet, should be forwarded to IAB node (1 b)).  
Regarding claim 14, Malkamaki teaches a radio link control (RLC) service data unit (SDU) transmission method used by a second integrated access and backhaul (IAB) node (Abstract), the method comprising: receiving, from a first IAB node, an RLC protocol data unit (PDU) which indicates an RLC SDU as a stray RLC SDU, wherein the RLC PDU is a new RLC control PDU which indicate that the stray RLC SDU will not be transmitted further and the stray RLC SDU is destined for a user equipment (UE) and is associated with a RLC sequence number; treating the RLC SDU corresponding to the RLC PDU as a successfully received RLC SDU; and discarding an RLC SDU segment corresponding to the RLC SDU (Figs. 3-5; Paras. 0020-0025 and 0030-0036; an IAB node in an intermediate hop performs a handover, PDCP may not trigger a status report. The proposed adaptation layer status report may provide a technique of forwarding DL data, for example, in requesting adaptation layer retransmission/re-routing; FIG. 3a illustrates IAB node (2 b) handing over from parent node IAB node (1 a) to IAB node (1 b), necessitating data transfer from (1 a) to (1 b). The benefit of this solution is an increased reliability of data delivery; and the trigger may be a radio link control status report indicating that an RLC ARQ retransmission procedure of an individual hop was unsuccessful, for example, the maximum number of transmissions was reached; i.e. if a packet is not successfully received, i.e. stray, it would cause a handover event, which would cause a handover command to be sent to the source/second IAB node. The adaptation layer status report identifies missing PDUs which are being re-routed due to a break in the old path which the second IAB node would be in the old path so the PDU wouldn’t be re-transmitted, which would be the same as being skipped. When a PDU is acknowledged, it is not retransmitted so with not being retransmitted, it would be treated as being acknowledged. The adaptation layer status report identifies missing PDUs which would read on indicating a stray RLC SDU and it would read on being a control PDU since it is not transmitting actual data being requested by the UE).  
Regarding claim 15, Malkamaki teaches the limitations of the previous claims.  Malkamaki further teaches wherein the RLC PDU is an RLC control PDU which indicates the stray RLC SDU (Figs. 3-5; Paras. 0020-0025 and 0030-0036; i.e. The adaptation layer status report identifies missing PDUs which would read on indicating a stray RLC SDU and it would read on being a control PDU since it isn’t transmitting actual data being requested by the UE).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 9, 12, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malkamaki et al (US 2020/0015147 A1) in view of Maheshwari et al (US 2018/0077605 A1) IDS provided by Applicant.
Regarding claims 6 and 17, Malkamaki teaches the limitations of the previous claims.  Malkamaki further teaches wherein a first format of the RLC control PDU Figs. 3-5; Paras. 0020-0025 and 0030-0036; an adaptation layer status report could use PDCP sequence numbers (SN). The adaptation layer status report could then report successfully delivered and/or missing PDCP PDUs; i.e. the adaptation layer status report identifies missing PDUs which would read on stray RLC SDU and a sequence number is used to identify them).  
However, Malkamaki does not specifically disclose a bitmap to indicate the other stray RLC SDUs whose SNs are larger than the SN of the first stray RLC SDU. 
Maheshwari teaches apparatuses and methods for formatting and decoding a protocol data unit (PDU) or data packet (Abstract).  He further teaches a bitmap to indicate the other stray RLC SDUs whose SNs are larger than the SN of the first stray RLC SDU (Para. 0071; the MAC header 800 may include a bitmap representing all possible LCIDs, the SDU length(s), and the number of SDUs having the indicated length(s). For example, a certain LCID can be indicated by setting a corresponding bit of the bitmap; i.e. one of ordinary skill in the art would know to use a bitmap to track the different sequence numbers). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Maheshwari with the teachings of Malkamaki.  The motivation for doing so would have been to provide more efficient and improved processes when formatting and decoding a protocol data unit (PDU) during wireless communications (Maheshwari at Para. 0003).
Regarding claims 7 and 18, Malkamaki teaches the limitations of the previous claims.  Malkamaki further teaches wherein a second format of the RLC control PDU Figs. 3-5; Paras. 0020-0025 and 0030-0036; an adaptation layer status report could use PDCP sequence numbers (SN). The adaptation layer status report could then report successfully delivered and/or missing PDCP PDUs; i.e. the adaptation layer status report identifies missing PDUs which would read on stray RLC SDU and a sequence number is used to identify them).  
However, Malkamaki does not specifically disclose a number of the sequence numbers of stray RLC SDUs. 
Maheshwari teaches apparatuses and methods for formatting and decoding a protocol data unit (PDU) or data packet (Abstract).  He further teaches a number of the sequence numbers of stray RLC SDUs (Para. 0071; the MAC header 800 may include a bitmap representing all possible LCIDs, the SDU length(s), and the number of SDUs having the indicated length(s). For example, a certain LCID can be indicated by setting a corresponding bit of the bitmap). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Maheshwari with the teachings of Malkamaki.  The motivation for doing so would have been to provide more efficient and improved processes when formatting and decoding a protocol data unit (PDU) during wireless communications (Maheshwari at Para. 0003).
Regarding claims 9 and 20, Malkamaki teaches the limitations of the previous claims.  Malkamaki further teaches wherein the dummy RLC PDU does not include any data field (Figs. 3-5; Paras. 0020-0025 and 0030-0036; i.e. The adaptation layer status report would read on being a dummy PDU since it isn’t transmitting actual data being requested by the UE).  
However, Malkamaki does not specifically disclose the dummy RLC PDU does not include any segmentation offset (SO) field and includes a segmentation index  field which has two bits set to 00. 
Maheshwari teaches apparatuses and methods for formatting and decoding a protocol data unit (PDU) or data packet (Abstract).  He further teaches the dummy RLC PDU does not include any segmentation offset (SO) field and includes a segmentation index  field which has two bits set to 00 (Figs. 8 and 14; Paras. 0082-86; E field 1512 indicates whether the current (E, LEN, NUM) set is the last set or not. Because the same length indicator LEN can be used to provide information on multiple SDUs (i.e., NUM is greater than 1), the PDCP header size can be reduced; i.e. the NUM field would read on the SO field and if there is only one PDU, this number would be 1, which is not greater than 1 so the field would not be needed.  The LEN field would read on the SI field and since there is no data, the length would be 0 and an arbitrary number of bits could be used to represent 0). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Maheshwari with the teachings of Malkamaki.  The motivation for doing so would have been to provide more efficient and improved processes when formatting and decoding a protocol data unit (PDU) during wireless communications (Maheshwari at Para. 0003).
Regarding claim 12, Malkamaki teaches the limitations of the previous claims.  Malkamaki further teaches wherein a first format of the RLC control PDU comprises a Figs. 3-5; Paras. 0020-0025 and 0030-0036; an adaptation layer status report could use PDCP sequence numbers (SN). The adaptation layer status report could then report successfully delivered and/or missing PDCP PDUs; i.e. the adaptation layer status report identifies missing PDUs which would read on stray RLC SDU and a sequence number is used to identify them).  
However, Malkamaki does not specifically disclose a bitmap to indicate the other stray RLC SDUs whose SNs are larger than the SN of the first stray RLC SDU and a number of the sequence numbers of stray RLC SDUs. 
Maheshwari teaches apparatuses and methods for formatting and decoding a protocol data unit (PDU) or data packet (Abstract).  He further teaches a bitmap to indicate the other stray RLC SDUs whose SNs are larger than the SN of the first stray RLC SDU and a number of the sequence numbers of stray RLC SDUs (Para. 0071; the MAC header 800 may include a bitmap representing all possible LCIDs, the SDU length(s), and the number of SDUs having the indicated length(s). For example, a certain LCID can be indicated by setting a corresponding bit of the bitmap; i.e. one of ordinary skill in the art would know to use a bitmap to track the different sequence numbers). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Maheshwari with the teachings of Malkamaki.  The motivation for doing so would have been to provide more efficient and Maheshwari at Para. 0003).

Allowable Subject Matter
Claim 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with correcting the 112(b) issues.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                     /KENT KRUEGER/Primary Examiner, Art Unit 2474